El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia dictada por la Corte de Distrito de Mayagüez con-denando al acusado Arsenio Martínez, declarado culpable de un delito de violación, a sufrir la pena de cinco años de pre-sidio con trabajos forzados.
*1007Aparece de la transcripción, qne se solicitó la concesión ■de nn nuevo juicio alegándose como motivo para ello, qne el veredicto del jurado era contrario a las pruebas, pero como en la transcripción no se lian incluido las pruebas practica-das, no tenemos base para disentir la contención del acusado v resolver si, al desestimarla, la corte de distrito cometió o nó algún error fundamental qne lleve consigo la n toca-ción de la sentencia apelada.
Y como del examen de los demás documentos que forman el récord de esta apelación, tampoco resulta que se haya cometido error fundamental alguno, procede la confirmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-ción de este caso.